Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status and Minor Objection
Claims 1-20 are currently being examined.

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
	
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10,679,379.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the '379 patent discloses the following with respect to the Applicant’s claims:
1. A method for operating a robotic system, the method comprising:  (See Claim 1)
determining a two-dimensional (2D) discretized object model representing a target object,	(See Claim 1)
wherein determining the 2D discretized object model includes pixelating source sensor data of the target object according to unit pixels;  (See Claim 1)
determining a 2D discretized model representing a placement area associated with a task location and/or with previously placed objects at the task location,  (See Claim 1)
wherein determining the discretized model includes pixelating destination sensor data of the task location according to further unit pixels;  (See Claim 1)
determining height measures representing heights within portions of the placement area, (See Claim 1)
wherein determining the height measures includes pixelating the destination sensor data according to one or more sets of the further unit pixels;  (See Claim 1)
deriving a candidate position for placing the target object by overlapping the 2D discretized object model over the 2D discretized model at a corresponding location; (See Claim 1)
selecting the candidate position as a placement location for placing the target object at the task location; and	(See Claim 1)
communicating information for placing the target object at the placement location. (See Claim 1)
2. The method of claim 1, further comprising dynamically deriving the placement location in response to one or more uncertainty factors.  (See Claim 13)
3. The method of claim 2, wherein the one or more uncertainty factors are associated with an absence of a packing plan, the packing plan is for representing placement locations derived for a set of objects, including the target object, at the task location.  (See Claim 14)
4. The method of claim 2, wherein the one or more uncertainty factors are associated with one or more deviations from a packing plan, the packing plan is for representing placement locations derived for a set of objects, including the target object, at the task location.  (See Claim 15)
5. The method of claim 4, wherein the one or more uncertainty factors are associated with a source matching error from comparing the source sensor data to master data, a sequence associated with the packing plan, or a combination thereof.  (See Claim 16)
6. The method of claim 4, wherein the one or more uncertainty factors are associated with a destination matching error from comparing the destination sensor data to the packing plan.  	(See Claim 17)
7. The method of claim 4, wherein the one or more uncertainty factors are associated with a collision event, an object-loss event, an object-shift event, or a combination thereof.  (See Claim 18)
8. The method of claim 1, wherein determining the 2D discretized object model includes: (See Claim 2)
identifying an object type based on the source sensor data, (See Claim 2)
wherein the object type represents an identity of the target object; and  (See Claim 2)
accessing the 2D discretized object model based on searching master data according to the object type.  (See Claim 2)
9. The method of claim 1, wherein determining the 2D discretized object model includes: (See Claim 3)
estimating one or more lengths based on the source sensor data,	(See Claim 3)
wherein the one or more lengths represent one or more dimensions of the target object; (See Claim 3)
accessing the 2D discretized object model based on searching master data according to the one or more lengths.  (See Claim 3)
10. The method of claim 1, wherein determining the 2D discretized object model includes generating the 2D discretized object model in real time directly in response to capturing or receiving the source sensor data, (See Claim 4)
wherein the 2D discretized object model is generated based on overlaying the unit pixels over an area representative of the target object according to the source sensor data.  (See Claim 4)
11. The method of claim 1, wherein determining the height measures includes determining the height measures for the one or more sets of the further unit pixels overlapped by the 2D discretized object model for one or more of the candidate positions.  (See Claim 5)
12. The method of claim 1, further comprising:  (See Claim 7)
identifying a maximum height for the candidate position,	(See Claim 7)
wherein the maximum height represents a highest instance of the height measures for the candidate position;  (See Claim 7)
calculating a lower height limit based on a height difference threshold and the maximum height;	(See Claim 7)
identifying supporting locations based on comparing the height measures to the lower height limit,	(See Claim 7)
wherein the supporting locations include instances of the further unit pixels where the height measures match and/or exceed the lower height limit. (See Claim 7)
13. The method of claim 12, further comprising:  (See Claim 1)
dynamically validating the candidate position according to one or more placement constraints associated with the height measures; and calculating at least one placement score for the validated candidate position, wherein:	(See Claim 1)
dynamically validating the candidate position and/or calculating the placement score includes evaluating the candidate position according to the supporting locations.  	(See Claim 1)
14. The method of claim 13, wherein dynamically validating the candidate position includes:  (See Claim 8)
calculating a qualifying count representing a quantity of the supporting locations; and (See Claim 8)
dynamically validating the candidate position based on comparing the qualifying count for the candidate position to a threshold.  (See Claim 8)
15. The method of claim 13, wherein dynamically validating the candidate position includes:  (See Claim 9)
deriving support area outlines based on edges and/or corners of outermost instances of the supporting locations, and	(See Claim 9)
calculating a support area size based on the support area outlines,  (See Claim 9)
wherein the support area size represents a quantity of the unit pixels within the support area outlines; and  (See Claim 9)
dynamically validating the candidate position based on comparing the support area size for the candidate position to a threshold.  (See Claim 9)
16. The method of claim 13, wherein dynamically validating the candidate position includes:  (See Claim 10)
deriving support area outlines based on edges and/or corners of outermost instances of the supporting locations; and	(See Claim 10)
comparing a center-of-mass (CoM) location associated with the 2D discretized object model with the support area outlines.  (See Claim 10)
17. The method of claim 13, wherein dynamically validating the candidate position includes deriving approach paths for placing the target object at the candidate position.  (See Claim 11)
18. The method of claim 13, wherein calculating the at least one placement score includes:  (See Claim 12)
calculating a first placement score for the candidate position based on a qualifying count, a support area size, a center-of-mass (CoM) location, an approach path, or a combination thereof; and/or	(See Claim 12)
calculating a second placement score for the candidate position based on a resulting height, a proximity measure, and edge-placement status, a maximum supportable weight, and object type, a supported weight ratio, or a combination thereof.  (See Claim 6)
19. A robotic system comprising:	(See Claim 19)
at least one processor; and	(See Claim 19)
at least one memory device connected to the at least one processor and having stored thereon instructions executable by the processor to:	(See Claim 19)
determine a two-dimensional (2D) discretized object model representing a target object, (See Claim 19)
wherein determining the 2D discretized object model includes pixelating object sensor data of the target object according to unit pixels;	(See Claim 19)
determine a 2D discretized model representing a destination area,	(See Claim 19)
wherein determining the 2D discretized model includes pixelating destination sensor data of the destination area according to further unit pixels;	(See Claim 19)
determine height measures representing maximum heights within portions of the destination area,  (See Claim 19)
wherein determining the height measures includes pixelating the destination sensor data according to one or more sets of the further unit pixels; and	(See Claim 19)
derive a candidate position for placing the target object at the destination area.	(See Claim 19)
20. A tangible, non-transient computer-readable medium having processor instructions stored thereon that, when executed by a robotic system via one or more processors thereof, cause the robotic system to perform a method, the instructions comprising:  (See Claim 20)
instructions to determine a two-dimensional (2D) discretized object model representing a target object,	(See Claim 20)
wherein the instructions to determine the 2D discretized object model include instructions to pixelate source sensor data of the target object according to unit pixels;  (See Claim 20)
instructions to determine a 2D discretized model representing a task location,  (See Claim 20)
wherein the instructions to determine the 2D discretized model include instructions to pixelate destination sensor data of the task location according to further unit pixels; (See Claim 20)
instructions to determine height measures representing maximum heights within portions of a placement area associated with the task location, (See Claim 20)
wherein the instruction to determine the height measures include instructions to pixelate the destination sensor data according to one or more sets of the further unit pixels; (See Claim 20)
instructions to derive a candidate position for placing the target object based at least in part on the 2D discretized object model and the 2D discretized model; (See Claim 20)
instructions to select the candidate position as a placement location for placing the target object at the task location; and  (See Claim 20)
instructions to communicate information for placing the target object at the placement location. (See Claim 20)

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        March 23, 2022